                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:18-CR-119-BO


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )                      ORDER
                                              )
JAMES ARTHUR JUDD                             )



       This matter is before the Court on defendant's pro se letter motion [DE 36] for appointment

of new counsel. For the reasons stated herein, defendant's motion is denied.

       Though the Sixth Amendment to the United States Constitution gives all defendants the

right to effective assistance of counsel, that right is not unqualified. United States v. Gallop, 838

F.2d 105, 107 (4th Cir. 1988). "An indigent defendant. .. can demand a different appointed lawyer

only with good cause." Id. In analyzing Mr. Judd's request, the Court considered the following

factors: (1) timeliness of the motion; (2) inquiry into the reasons why defendant wishes for new

counsel; and (3) whether the purported conflict between defendant and his attorney is so great that

it has resulted in a total lack of communication, thereby preventing an adequate defense. Gallop,

838 F.2d at 108. Though Mr. Judd's motion is made well before trial, the other two factors weigh

against appointing new counsel. Mr. Judd's rationale for appointment of new counsel, that he

"need[s] a Jewish lawyer because [he] feel[s] discrimination," is outlandish. Mr. Judd provides no

support for the "evidence tampering" that he alleges is taking place, and his references to the

admissibility of hearsay statements are similarly unpersuasive. Accordingly, the Court concludes

that good cause does not exist for appointment of new counsel and denies Mr. Judd's motion.
                                    CONCLUSION

     For the foregoing reasons, defendant's motion for new counsel [DE 36] is DENIED.



SO ORDERED, this   ~ay of October, 2018.
                                        IB~w,474
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           2
